Case 2:21-bk-12663-ER            Doc 80 Filed 05/28/21 Entered 05/28/21 16:27:27                 Desc
                                  Main Document Page 1 of 2




                                                                     FILED & ENTERED

                                                                             MAY 28 2021

                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
                                                                        BY llewis     DEPUTY CLERK




                        UNITED STATES BANKRUPTCY COURT
      CENTRAL DISTRICT OF CALIFORNIA—LOS ANGELES DIVISION

 In re: Hoplite, Inc., et al.,             Lead Case No.:       2:21-bk-12663-ER
        Debtors and Debtors in Possession. Chapter:             11
 ☐Affects All Debtors                      (Jointly Administered with Case No. 2:21-bk-
                                               12546-ER)
 ☐ Affects Hoplite, Inc.
 ☒ Affects Hoplite Entertainment, Inc.       ORDER CONTINUING HEARING ON
                                             MOTION TO CONVERT FROM JUNE 2,
          Debtors and Debtors in Possession. 2021 AT 10:00 A.M. TO JUNE 30, 2021 AT
                                             10:00 A.M.


                                               CONTINUED HEARING:
                                               Date:       June 30, 2021
                                               Time:       10:00 a.m.
                                               Location:   Ctrm. 1568
                                                           Roybal Federal Building
                                                           255 East Temple Street
                                                           Los Angeles, CA 90012

    Having reviewed the Motion for an Order (I) Converting this Chapter 11 Case to a Case
Under Chapter 7 of the Bankruptcy Code, or, in the Alternative, (II) Appointing a Chapter 11
Trustee [Doc. No. 39] (the “Motion to Convert”) filed by XXIII Capital Limited (“23 Capital”),
the request for a continuance of the hearing on the Motion to Convert filed by the Official
Committee of Unsecured Creditors (the “Committee”) [Doc. No. 43], 23 Capital’s opposition to
any continuance of the hearing on the Motion to Convert [Doc. No. 67], and all other papers filed
in connection with the Motion to Convert [Doc. Nos. 42, 44–48, 59, and 68–72], the Court
HEREBY ORDERS AS FOLLOWS:

   1) Pursuant to the Committee’s request, the hearing on the Motion to Convert is
      CONTINUED from June 2, 2021 at 10:00 a.m. to June 30, 2021 at 10:00 a.m.
Case 2:21-bk-12663-ER        Doc 80 Filed 05/28/21 Entered 05/28/21 16:27:27                 Desc
                              Main Document Page 2 of 2



  2) The Committee, 23 Capital, and other interested parties shall continue their discussions
     with respect to the relief sought in the Motion to Convert. No later than June 23, 2021
     the parties shall file a Status Report that sets forth each party’s position on the Motion to
     Convert. Other than the Status Report, no additional briefing on the Motion to Convert
     will be accepted absent further order of the Court.
  3) Appearances at the continued hearing on the Motion to Convert may be made either in-
     person or by telephone. Parties electing to appear in-person shall comply with all
     requirements regarding social distancing, use of face masks, etc. which may be in effect
     at the time of the hearing. Parties electing to appear by telephone should contact
     CourtCall at 888-882-6878 no later than one hour before the hearing.

  IT IS SO ORDERED.
                                              ###




    Date: May 28, 2021
